In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-14-00146-CV


                            IN THE INTEREST OF R.J.S., A CHILD


                            On Appeal from the 170th District Court
                                    McLennan County, Texas
                  Trial Court No. 2010-3968-4, Honorable Jim Meyer, Presiding

                                          June 12, 2014

                                MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant filed his pro se notice of appeal in the Waco Court of Appeals on April

3, 2014, in an attempt to perfect what he has identified as a restricted appeal of a

judgment or order signed on February 13, 2014.1                 Appellant has not identified the

nature of that judgment or order, and our Clerk’s Office’s attempts to procure a certified

copy of that judgment or order from the district clerk have revealed that there seems to

have been no judgment or order signed on February 13, 2014. From the Court’s review

of the notice of appeal and the available documents in connection with the underlying
       1
         Subsequently, this case was transferred to this Court from the Waco Court of Appeals pursuant
to the Texas Supreme Court’s docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West
2013).
trial court cause number 2010-3968-4, it does not appear that there has been a final,

appealable order from which appellant may appeal to this Court.


                                     Applicable Law


       Generally, unless a statute specifically authorizes an interlocutory appeal,

appellate courts have jurisdiction over final judgments only. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment is final for purposes of appeal if it

disposes of all pending parties and claims. Id.; see N. E. Indep. Sch. Dist. v. Aldridge,

400 S.W.2d 893, 895 (Tex. 1966).        Appellate courts have jurisdiction to consider

immediate appeals of interlocutory orders only if a statute explicitly provides appellate

jurisdiction. Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998) (per curiam). The

absence of an appealable order deprives an appellate court of jurisdiction to consider

the appeal. See Qwest Commc’ns. Corp. v. AT&T Corp., 24 S.W.3d 334, 336 (Tex.

2000) (per curiam); Texaco, Inc. v. Shouse, 877 S.W.2d 8, 10 (Tex. App.—El Paso

1994, no writ).


                                        Analysis


       In the absence of any information regarding the nature or even existence of the

order from which appellant attempts to appeal and in furtherance of our investigation

into our own jurisdiction over this cause, we reviewed the extensive and detailed docket

sheet provided by the district clerk to determine what order, if any, may have been

entered on the date appellant has identified. The docket sheet indicates only that there

was an email dated February 13, 2014, but its author, recipients, subject, and contents

are not available from the notation on the docket sheet.

                                            2
       Even we were to assume that the trial court sent this email to indicate its rulings

on a matter pending before it in this underlying cause, it is unlikely that this email would

serve as a final, appealable judgment; generally, a trial court’s “[l]etters to counsel are

not the kind of documents that constitute a judgment, decision[,] or order from which an

appeal may be taken.” See Goff v. Tuchscherer, 627 S.W.2d 397, 398–99 (Tex. 1982)

(per curiam).


       However, in the event that the email could be interpreted as a final, appealable

order or that there existed another order that was not apparent from the docket sheet or

other documents studied in our inquiry, we alerted the parties to this apparent

jurisdictional defect by letter dated May 21, 2014 and provided an opportunity for

appellant to show grounds no later than May 30, 2014, for continuing this appeal. See

TEX. R. APP. P. 42.3. As of the date of this opinion, we have received no response from

any party to this appeal to explain or remedy the jurisdictional defect apparent from the

documents before us at this point. So, we again observe that there appears to be no

judgment or order from which an appeal may be taken.


                                        Conclusion


       In the absence of an appealable order, we are without jurisdiction to entertain this

appeal. See Qwest Commc’ns. Corp., 24 S.W.3d at 336. We, therefore, dismiss this

appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f).


                                                 Mackey K. Hancock
                                                     Justice




                                             3